Citation Nr: 0913168	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-36 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1971 to 
August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied 
entitlement to the benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran appeared before a Veterans Law Judge (VLJ) who is 
no longer employed by the Board in a January 2007 hearing to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.  
However, when a VLJ who has conducted a hearing is no longer 
available to adjudicate the claim, the Veteran has a right to 
provide testimony in another Board hearing with a new VLJ.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.707 (2008).  

In correspondence from the Veteran received in March 2009, he 
indicated that he desired a new Travel Board hearing before 
another member of the Board.  As the Veteran has a right to 
such hearing but one has not been afforded him as of yet, the 
Veteran must be scheduled for the requested hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board 
hearing in accordance with applicable 
procedures as established by 38 C.F.R. 
§ 20.704.  Notify the Veteran of the 
date, time and place of such a hearing 
by letter mailed to his current address 
of record.  All correspondence 
pertaining to this matter should be 
associated with the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




